Citation Nr: 1125448	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for a service- connected cervical spine disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected adjustment disorder with depressed mood.  

3.  Entitlement to an effective date earlier than May 2, 2007 for the grant of individual unemployability due to service-connected disabilities ("TDIU").  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant had active service from July 1978 to January 1984.

In terms of procedural history, the appellant was granted service connection for residuals of a cervical spine injury in a December 1984 rating decision.  At that time, the Department of Veterans Affairs ("VA") Regional Office ("RO") assigned a noncompensable disability rating effective January 19, 1984.  See December 1984 rating decision.  However, in a July 1985 rating decision, the RO increased the appellant's cervical spine disability rating to 10 percent.  See July 1985 rating decision.

In an April 1998 rating decision, the RO denied the appellant's request for an increased rating in excess of 10 percent for his cervical spine disability.  See April 1998 rating decision.  On appeal, the Board of Veterans' Appeals ("BVA" or "Board") granted the appellant's request for an increased rating in a decision dated in October 2001.  In doing so, the Board found the appellant's cervical spine disorder to be 30 percent disabling.  See October 2001 BVA decision.  In effectuating this award, the RO assigned an effective date of June 2, 2000.  See rating decision.  In an April 2002 rating decision, the RO confirmed the assignment of the 30 percent rating.  See April 2002 rating decision.   

Turning to the current appeal, this matter initially came before the Board on appeal from an August 2002 rating decision of the RO in Detroit, Michigan, in which the RO denied the appellant's request for an increased disability rating in excess of 30 percent for his service-connected cervical spine disorder.  See August 2002 rating decision; October 2002 Notice of Disagreement; February 2004 Statement of the Case; VA Form 9.  In December 2003 and August 2005, the Board remanded the appellant's increased rating claim for additional development.  See BVA decisions.  Subsequent to the completion of this development, the Board issued a decision in June 2006 in which it increased the appellant's cervical spine rating from 30 percent to 40 percent.  See June 2006 BVA decision; see also July 2006 rating decision (based upon the Board's June 2006 decision, the RO assigned the appellant a 40 percent disability rating effective May 31, 2002).  The appellant appealed the denial of an increased rating in excess of 40 percent to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  

In March 2008, representatives of the appellant and VA's General Counsel filed a Joint Motion for Partial Remand in which the parties asserted VA erred in its duty to assist the appellant by not obtaining his records from the United States Social Security Administration.  See March 2008 Joint Motion for Partial Remand.  An Order of the Court dated March 25, 2008 granted the parties' motion and vacated the Board's decision as it pertained to the assignment of the 40 percent rating.  March 2008 CAVC order.  The case was subsequently returned to the Board.  For the record, the Board observes that during this time frame, the appellant filed a motion for reconsideration of the Board's June 2006 decision.  In May 2008, a Deputy Vice Chairman of the Board dismissed the appellant's motion.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 et seq.  In doing so, the Deputy Vice Chairman noted that since the June 2006 Board decision had been vacated by the Court, the motion for reconsideration was moot.

Also in May 2008, the RO granted the appellant service connection for an adjustment disorder with depressed mood secondary to his cervical spine disability.  See May 2008 rating decision.  In doing so, the RO assigned a 30 percent disability rating with an effective date of May 2, 2007 on the basis of a VA outpatient treatment report in which a medical provider had related these conditions.  Id., p. 2.  In that same rating decision, the RO denied the appellant's request for a total disability rating based on individual unemployability due to service-connected disabilities ("TDIU").  Id., p. 3.  The appellant appealed the assigned 30 percent adjustment disorder rating and TDIU denial to the Board.  See July 2008 notice of disagreement.  However, after additional evidence was associated with the claims file, the RO granted the appellant's TDIU claim and assigned an effective date of May 2, 2007 (the day the appellant met the schedular criteria for the assignment of individual unemployability pursuant to 38 C.F.R. § 4.16(a) on the basis that his service-connected disabilities totaled a combined disability rating of 60 percent and occurred from a common etiology).  See May 2009 rating decision.  The RO continued to deny the appellant's request for a rating in excess of 30 percent for his service-connected adjustment disorder.  See May 2009 Statement of the Case.  Thereafter, the appellant perfected an appeal as to the denial of his increased rating adjustment disorder claim; and also appealed the May 2, 2007 effective date assigned to his TDIU.  See September 2009 Notice of Disagreement; May 2010 Statement of the Case; June 2010 Substantive Appeal.  Thus, those two issues are ripe for the Board's review.  

In a July 2008 BVA decision, the Board remanded the appellant's increased rating cervical spine claim in order to allow the RO an opportunity to request the appellant's records from SSA.  See March 2008 Joint Motion for Partial Remand; July 2008 BVA decision.  The RO attempted to obtain these records, but was informed that none were available.  See October 2008 memorandum to the claims file.  After reviewing all of the evidence available, the RO then issued a Supplemental Statement of the Case in which it continued to deny the appellant's request for an increased rating in excess of 40 percent for his cervical spine disability.  See May 2009 Supplemental Statement of the Case.  That issue has since been returned to the Board for further review.  See VA Form 8.  

The appellant testified at a hearing via video conference before the undersigned Veterans Law Judge in November 2010.  See November 2010	BVA hearing transcript.  The issues addressed during that hearing were (1) a claim of entitlement to an increased rating in excess of 40 percent for a cervical spine disability, (2) a claim of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder and (3) entitlement to an effective date earlier than May 2, 2007 for the award of a total rating based on individual unemployability.  Id., p. 2.  

Subsequently, in December 2010, the appellant's representative submitted a statement to the Board in which he asserted his awareness of outstanding VA medical records relevant to the appellant's increased rating cervical spine claim that had not been requested by VA.  See December 2010 letter to the Board.  In submitting this statement, the representative essentially argued that the appellant's appeal be remanded to the RO for additional development.  

For reasons discussed in more detail below, the Board finds it has no choice but to comply with counsel's December 2010 request.  As such, the Board REMANDS this appeal to the Department of Veterans Affairs Regional Office.  VA will notify the appellant that further action is required on his part.


REMAND

For the record, the Board observes that the appellant has submitted numerous statements in which he has asked for a revision based upon CUE of the December 1984 rating decision (referenced above) in which he was assigned a noncompensable disability rating.  See appellant's statements.  The Board referred this matter to the RO in its July 2008 decision.  See July 2008 BVA decision, p. 3.  Since that time, the RO adjudicated the appellant's CUE claim and denied it on its merits in a rating decision dated in August 2009.  See August 2009 rating decision.  The appellant did not appeal this decision.  As such, it is final and the Board does not have jurisdiction to review it.   
											
In regards to the current appeal, the Board observes that the appellant's representative submitted a statement in December 2010 in which he notified the Board about outstanding VA medical records he believes should be added to the claims file.  See December 2010 letter to the Board.  In this regard, the representative argued that these outstanding VA medical records could be relevant to the appellant's increased rating cervical spine claim, in that they would show when VA medical doctors required the appellant to wear a neck brace in relationship to his cervical spine condition.  Under this theory, the representative implicitly asserts that VA's duty to assist has been triggered since the alleged missing VA records are under VA's control; and therefore BVA should remand the appellant's claims in order for the RO to locate them, consider them and associate them with the claims file.  Id.  

Although a review of the appellant's multi-volume claims file reveals numerous VA medical records dated from October 1997 to May 2009, the Board observes that a number of these records were submitted by the appellant as attachments to various duplicative statements he sent to the RO and the Board.  See statements with records; December 2010 letter to the Board (the appellant's representative noted that most of the records in the appellant's claims file were just the same records over and over, which the appellant had submitted to VA).  While it appears VA has requested and obtained certain VA medical records related to the appellant's medical care over the years (see, e.g., VA medical records dated in January 2002, May 2002, February 2004 to February 2006 and April 2007 to May 2009), it appears that a complete copy of the appellant's VA medical file has never been requested by the RO.  

Thus, even though it is evident that the appellant has knowledge of the medical records that are pertinent to his claims (see, e.g., VA medical records dated in July 2002 (the appellant was noted to be followed for pain management; and that he would be applying for disability); December 2002 (the appellant requested a disability letter); see also February 2003 VA medical records (the appellant requested a stiff neck collar)), his representative is correct in his assertion that there appear to be outstanding VA medical records possibly related to, at the very least, the appellant's increased rating cervical spine claim.  Since the Board does not know the specific content of the VA medical records at issue, it cannot say that these records do not also contain evidence that may be relevant to the appellant's other claims on appeal.  As such, the Board must unfortunately find that a remand of this appeal is necessary in order for the RO to request the above-referenced VA medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision in full, the RO should contact the appropriate VA Medical Center(s) in Michigan where the appellant has received medical treatment in an effort to determine whether the appellant has any outstanding medical records relevant to his increased rating claims or earlier effective date claim.  In doing so, the RO should specifically attempt to locate any outstanding VA medical records dated from 1990 to the present in accordance with the December 2010 request from the appellant's representative.  If such records are located, the RO should obtain them. 

2.  The RO should contact the appellant and request that he provide medical authorizations for any outstanding private treatment records pertaining to his claims on appeal.  After obtaining the authorization(s), the RO should attempt to associate these medical records with the claims file.  The appellant should also be informed, in the alternative, that he may obtain these records himself and submit them to the RO.   

3.  After completing any additional development deemed warranted, the case should again be reviewed by the RO on the basis of the additional evidence of record.  If the appellant's claims are not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



